Orders reversed on the law and the facts, with ten dollars costs and disbursements, and defendant’s motion for an inspection and discovery of plaintiff’s books, with the aid of accountants, granted, without costs. We think the defendant is entitled to the inspection sought by reason of the relation between the parties, and that the condition attached by the learned justice at Special Term to the granting of the order should not have been imposed. The plaintiff is in possession of the books under a “ managing contract,” by which it manages the defendant’s business, and in such circumstances an examination by the accountants for the defendant is necessary for the defendant properly to prepare for trial on its counterclaim. Kelly, P. J., Rich, Jaycox, Kelby and Young, JJ., concur.